


PROMISSORY NOTE
U.S. $70,000,000.00    July 27, 2012
FOR VALUE RECEIVED, and at the times hereinafter specified, CHSP DENVER LLC, a
Delaware limited liability company (“Maker”), whose address is c/o Chesapeake
Lodging Trust, 1997 Annapolis Exchange Parkway, Suite 410, Annapolis, Maryland
21401, hereby promises to pay to the order of WESTERN NATIONAL LIFE INSURANCE
COMPANY, a Texas corporation (hereinafter referred to, together with each
subsequent holder hereof, as “Holder”), at c/o AIG Asset Management (U.S.), LLC,
1999 Avenue of the Stars, 38th Floor, Los Angeles, California 90067-6022, , or
at such other address as may be designated from time to time hereafter by any
Holder, the principal sum of SEVENTY MILLION AND NO/100THS DOLLARS
($70,000,000.00), together with interest on the principal balance outstanding
from time to time, as hereinafter provided, in lawful money of the United States
of America.
By its execution and delivery of this promissory note (this “Note”), Maker
covenants and agrees as follows:
1.Interest Rate and Payments.
(a)    The balance of principal outstanding from time to time under this Note
shall bear interest at the rate of four and nine tenths percent (4.90%) per
annum (the “Original Interest Rate”), based on a three hundred sixty (360) day
year composed of twelve (12) months of thirty (30) days each; provided, however,
interest for partial months shall be calculated by multiplying the principal
balance of this Note by the applicable interest rate (i.e., the Original
Interest Rate or the New Rate (hereinafter defined)), dividing the product by
three hundred sixty (360), and multiplying that result by the actual number of
days elapsed.
(b)    Interest only shall be payable on the date the loan evidenced by this
Note (the “Loan”) is funded by Holder, in advance, for the period from and
including the date of funding through and including July 31, 2012 (the “Stub
Interest Period”).
(c)    Commencing on September 1, 2012 and on the first day of each month
thereafter through and including the first day of the calendar month immediately
preceding the Original Maturity Date (as hereinafter defined), combined payments
of principal and interest shall be payable, in arrears, in the amount of
$371,508.70, each (such amount representing an amount that would be sufficient
to fully amortize the original principal amount of this Note over a three
hundred sixty (360) month period (the “Amortization Period”)), at the Original
Interest Rate.
(d)    The entire outstanding principal balance of this Note, together with all
accrued and unpaid interest and all other sums due hereunder, shall be due and
payable in full on August 1, 2042 (the “Original Maturity Date”). Holder shall
have the right, however, to require repayment of the entire outstanding
principal balance of this Note, together with all accrued and unpaid interest
and all other sums due hereunder, on any business day occurring on or after the
Earliest Call Option Repayment Date (as hereinafter defined), by delivering
written notice (a “Call

DEN 97830029v6



--------------------------------------------------------------------------------




Option Notice”) to Maker at least one hundred eighty (180) days prior to the
date that Holder sets forth in the Call Option Notice as the date for the
repayment of the entire Loan (the “Call Option Repayment Date”). If Holder
delivers a Call Option Notice and Maker fails to repay the entire outstanding
principal balance of this Note, together with all accrued and unpaid interest
and all other sums due hereunder, on the applicable Call Option Repayment Date,
then the same shall constitute an immediate Event of Default under the Loan
Documents, entitling Holder to accelerate the Loan and exercise any and all of
its remedies by reason of the occurrence of such Event of Default. As used
herein, the “Earliest Call Option Repayment Date” shall mean August 1, 2022.
2.    Holder’s Extension Option; Net Operating Income.
(a)    If Maker shall fail to pay the outstanding principal balance of this Note
and all accrued interest and other charges due hereon at the Original Maturity
Date, Holder shall have the right, at Holder’s sole option and discretion, to
extend the term of the Loan for an additional period of five (5) years (the
“Extension Term”). If Holder elects to extend the term of the Loan, Maker shall
pay all fees of Holder incurred in connection with such extension, including,
but not limited to, attorneys’ fees and title insurance premiums. Maker shall
execute all documents reasonably requested by Holder to evidence and secure the
Loan, as extended, and shall obtain and provide to Holder any title insurance
policy or endorsement requested by Holder.
(b)    Should Holder elect to extend the term of the Loan as provided above,
Holder shall (i) reset the interest rate borne by the then‑existing principal
balance of the Loan to a rate per annum (the “New Rate”) equal to the greater of
(A) the Original Interest Rate, or (B) Holder’s (or comparable lenders’, if
Holder is no longer making such loans) then‑prevailing interest rate for
five (5) year loans secured by properties similar to the Property (hereinafter
defined), as determined by Holder in its sole discretion; (ii) re‑amortize the
then‑existing principal balance of the Loan the remaining portion of the
Amortization Period (the “New Amortization Period”); (iii) have the right to
require Maker to enter into modifications of the non‑economic terms of the Loan
Documents as Holder may request (the “Non‑Economic Modifications”); and
(iv) notwithstanding any provision set forth in the Loan Documents to the
contrary, have the right to require Maker to make monthly payments into escrow
for insurance premiums and real property taxes, assessments and similar
governmental charges. Hence, monthly principal and interest payments during the
Extension Term shall be based upon the New Rate, and calculated to fully
amortize the outstanding principal balance of the Loan over the New Amortization
Period.
(c)    If Holder elects to extend the term of the Loan, Holder shall advise
Maker of the New Rate within fifteen (15) days following the Original Maturity
Date.
(d)    In addition to the required monthly payments of principal and interest
set forth above, commencing on the first day of the second month following the
Original Maturity Date and continuing on the first day of each month thereafter
during the Extension Term (each an “Additional Payment Date”), Maker shall make
monthly payments to Holder in an amount equal to all Net Operating Income
(hereinafter defined) attributable to the Property for the calendar month ending
on the last day of the month that is two months preceding each such Additional
Payment Date. For example, assuming the Original Maturity Date is January 1,
then Net Operating Income

2
DEN 97830029v6



--------------------------------------------------------------------------------




for the period from January 1 through January 31 shall be payable to Holder on
March 1; Net Operating Income for the period from February 1 through February 28
shall be payable to Holder on April 1, and so on.
(e)    All such Net Operating Income received from Maker shall be held by, and
in the possession of, Holder and shall be deposited into an account or accounts
maintained at a financial institution chosen by Holder in its sole discretion
(the “Deposit Account”) and all such funds shall be invested in a manner
acceptable to Holder in its sole discretion. All interest, dividends and
earnings credited to the Deposit Account shall be held and applied in accordance
with the terms hereof.
(f)    On the third Additional Payment Date and on each third Additional Payment
Date thereafter, Holder shall apply all Excess Funds (hereinafter defined), if
any, to prepayment of amounts due under this Note, without premium or penalty.
(g)    As security for the repayment of the Loan and the performance of all
other obligations of Maker under the Loan Documents, Maker hereby assigns,
pledges, conveys, delivers, transfers and grants to Holder a first priority
security interest in and to: all Maker’s right, title and interest in and to the
Deposit Account; all rights to payment from the Deposit Account and the money
deposited therein or credited thereto (whether then due or in the future due and
whether then or in the future on deposit); all interest thereon; any
certificates, instruments and securities, if any, representing the Deposit
Account; all claims, demands, general intangibles, choses in action and other
rights or interests of Maker in respect of the Deposit Account; any monies then
or at any time thereafter deposited therein; any increases, renewals,
extensions, substitutions and replacements thereof; and all proceeds of the
foregoing.
(h)    From time to time, but not more frequently than monthly, Maker may
request a disbursement (a “Disbursement”) from the Deposit Account for capital
expenses, tenant improvement expenses, leasing commissions and special
contingency expenses. Holder may consent to or deny any such Disbursement in its
sole discretion.
(i)    Upon the occurrence of any Event of Default (hereinafter defined)
(i) Maker shall not be entitled to any further Disbursement from the Deposit
Account; and (ii) Holder shall be entitled to take immediate possession and
control of the Deposit Account (and all funds contained therein) and to pursue
all of its rights and remedies available to Holder under the Loan Documents, at
law and in equity.
(j)    All of the terms and conditions of the Loan shall apply during the
Extension Term, except as expressly set forth above, and except that no further
extensions of the Loan shall be permitted.
(k)    For the purposes of the foregoing:
(i)    “Excess Funds” shall mean, on any Additional Payment Date, the amount of
funds then existing in the Deposit Account (including any Net Operating

3
DEN 97830029v6



--------------------------------------------------------------------------------




Income due on the applicable Additional Payment Date), less an amount equal to
the sum of three regularly scheduled payments of principal and interest due on
this Note;
(ii)    “Net Operating Income” shall mean, for any particular period of time,
Gross Revenue for the relevant period, less Operating Expenses for the relevant
period; provided, however, that if such amount is equal to or less than zero
(0), Net Operating Income shall equal zero (0);
(iii)    “Gross Revenue” shall mean all payments and other revenues (exclusive,
however, of any payments attributable to sales taxes) received by or on behalf
of Maker from all sources related to the ownership or operation of the Property,
including, but not limited to, rents, room charges, parking fees, interest,
security deposits (unless required to be held in a segregated account), business
interruption insurance proceeds, operating expense pass‑through revenues and
common area maintenance charges, for the relevant period for which the
calculation of Gross Revenue is being made; and
(iv)    “Operating Expenses” shall mean the sum of all ordinary and necessary
operating expenses actually paid by Maker in connection with the operation of
the Property during the relevant period for which the calculation of Operating
Expenses is being made, including, but not limited to, (a) payments made by
Maker for taxes and insurance required under the Loan Documents, and (b) monthly
debt service payments as required under this Note.
3.    Budgets During Extension Term.
(a)    Within fifteen (15) days following the Original Maturity Date and on or
before December 1 of each subsequent calendar year, Maker shall deliver to
Holder a proposed revenue and expense budget for the Property for the remainder
of the calendar year in which the Original Maturity Date occurs or the
immediately succeeding calendar year (as applicable). Such budget shall set
forth Maker’s projection of Gross Revenue and Operating Expenses for the
applicable calendar year, which shall be subject to Holder’s reasonable
approval. Once a proposed budget has been reviewed and approved by Holder, and
Maker has made all revisions requested by Holder, if any, the revised budget
shall be delivered to Holder and shall thereafter become the budget for the
Property hereunder (the “Budget”) for the applicable calendar year. If Maker and
Holder are unable to agree upon a Budget for any calendar year, the budgeted
Operating Expenses (excluding extraordinary items) provided in the Budget for
the Property for the preceding calendar year shall be considered the Budget for
the Property for the subject calendar year until Maker and Holder agree upon a
new Budget for such calendar year.
(b)    During the Extension Term, Maker shall operate the Property in accordance
with the Budget for the applicable calendar year, and the total of expenditures
relating to the Property exceeding one hundred and five percent (105%) of the
aggregate of such expenses set forth in the Budget for the applicable time
period shall not be treated as Operating Expenses for the purposes of
calculating “Net Operating Income,” without the prior written consent of Holder
except for emergency expenditures which, in the Maker’s good faith judgment, are
reasonably necessary to protect, or avoid immediate danger to, life or property.

4
DEN 97830029v6



--------------------------------------------------------------------------------




4.    Reports During Extension Term.
(a)    During the Extension Term, Maker shall deliver to Holder all financial
statements reasonably required by Holder to calculate Net Operating Income,
including, without limitation, a monthly statement to be delivered to Holder
concurrently with Maker’s payment of Net Operating Income that sets forth the
amount of Net Operating Income accompanying such statement and Maker’s
calculation of Net Operating Income for the relevant calendar month. Such
statements shall be certified by an executive officer of Maker or Maker’s
manager, managing member or general partner (as applicable) as having been
prepared in accordance with the terms hereof and to be true, accurate and
complete in all material respects.
(b)    In addition, on or before February 1 of each calendar year during the
Extension Term, Maker shall submit to Holder an annual income and expense
statement for the Property which shall include the calculation of Gross Revenue,
Operating Expenses and Net Operating Income for the preceding calendar year and
shall be accompanied by Maker’s reconciliation of any difference between the
actual aggregate amount of the Net Operating Income for such calendar year and
the aggregate amount of Net Operating Income for such calendar year actually
remitted to Holder. All such statements shall be certified by an executive
officer of Maker or Maker’s manager, managing member or general partner (as
applicable) as having been prepared in accordance with the terms hereof and to
be true, accurate and complete in all material respects. If any such annual
financial statement discloses any inconsistency between the calculation of Net
Operating Income and the amount of Net Operating Income actually remitted to
Holder, Maker shall immediately remit to Holder the amount of any underpayment
of Net Operating Income for such calendar year or, in the event of an
overpayment by Maker, such amount may be withheld from any subsequent payment of
Net Operating Income required hereunder.
(c)    Holder may notify Maker within ninety (90) days after receipt of any
statement or report required hereunder that Holder disputes any computation or
item contained in any portion of such statement or report. If Holder so notifies
Maker, Holder and Maker shall meet in good faith within twenty (20) days after
Holder’s notice to Maker to resolve such disputed items. If, despite such good
faith efforts, the parties are unable to resolve the dispute at such meeting or
within ten (10) days thereafter, the items shall be resolved by an independent
certified public accountant designated by Holder within fifteen (15) days after
such ten (10) day period. The determination of such accountant shall be final.
All fees of such accountant shall be paid by Maker. Maker shall remit to Holder
any additional amount of Net Operating Income found to be due for such periods
within ten (10) days after the resolution of such dispute by the parties or the
accountant’s determination, as applicable. The amount of any overpayment found
to have been made for such periods may be withheld from any required future
remittance of Net Operating Income.
(d)    Maker shall at all times keep and maintain full and accurate books of
account and records adequate to reflect correctly all items required in order to
calculate Net Operating Income.

5
DEN 97830029v6



--------------------------------------------------------------------------------




5.    Prepayment.
(a)    Maker shall have no right to prepay all or any part of this Note before
the date that is forty-eight (48) calendar months from and after the first day
immediately following the Stub Interest Period (the “Lockout Expiration Date”).
(b)    At any time on or after the Lockout Expiration Date, Maker shall have the
right to prepay the full principal amount of this Note and all accrued but
unpaid interest hereon as of the date of prepayment, provided that (i) Maker
gives not less than thirty (30) days’ prior written notice to Holder of Maker’s
election to prepay this Note, and (ii) Maker pays a prepayment premium to Holder
equal to the greater of (A) one percent (1%) of the outstanding principal amount
of this Note and (B) the Present Value of this Note (hereinafter defined), less
the amount of principal being prepaid, calculated as of the prepayment date.
(c)    Holder shall notify Maker of the amount and basis of determination of the
prepayment premium. Holder shall not be obligated to accept any prepayment of
the principal balance of this Note unless such prepayment is accompanied by the
applicable prepayment premium and all accrued interest and other sums due under
this Note. Maker may not prepay the Loan on a Friday or on any day preceding a
public holiday, or the equivalent for banks generally under the laws of the
State in which the Property is located (the “State”), or on any day that is not
a Business Day (as hereinafter defined).
(d)    Except for making payments of Net Operating Income as required under
Section 2 above, and except for the application of insurance proceeds or
condemnation awards to the principal balance of this Note, as provided in the
Deed of Trust (as hereinafter defined), in no event shall Maker be permitted to
make any partial prepayments of this Note.
(e)    If Holder accelerates this Note for any reason in accordance with the
terms of the Loan Documents, then in addition to Maker’s obligation to pay the
then outstanding principal balance of this Note and all accrued but unpaid
interest thereon, Maker shall pay an additional amount equal to the prepayment
premium that would be due to Holder if Maker were voluntarily prepaying this
Note at the time that such acceleration occurred, or if under the terms hereof
no voluntary prepayment would be permissible on the date of such acceleration,
Maker shall pay a prepayment premium calculated as set forth in the Deed of
Trust; provided, however, no prepayment premium shall be payable if, at the time
of such acceleration, the Note is prepayable in full without a prepayment
premium pursuant to Section 5(h)(i) or (iii) below.
(f)    For the purposes of the foregoing:
(i)    The “Present Value of this Note” with respect to any prepayment of this
Note, as of any date, shall be determined by discounting all scheduled payments
of principal and interest remaining up to and including the Earliest Call Option
Repayment Date, attributed to the amount being prepaid, at the Discount Rate. If
prepayment occurs on a date other than a regularly scheduled payment date, the
actual number of days remaining from the prepayment date to the next regularly
scheduled payment date will be used to discount within such period;

6
DEN 97830029v6



--------------------------------------------------------------------------------




(ii)    The “Discount Rate” is the rate which, when compounded monthly, is
equivalent to the Treasury Rate, when compounded semi‑annually;
(iii)    The “Treasury Rate” is the semi‑annual yield on the Treasury Constant
Maturity Series with maturity equal to the remaining weighted average life of
this Note up to and including the Earliest Call Option Repayment Date, for the
week prior to the prepayment date, as reported in Federal Reserve Statistical
Release H.15 ‑ Selected Interest Rates, conclusively determined by Holder on the
prepayment date. The rate will be determined by linear interpolation between the
yields reported in Release H.15, if necessary. In the event Release H.15 is no
longer published, Holder shall select a comparable publication to determine the
Treasury Rate.
(g)    Holder shall not be obligated actually to reinvest the amount prepaid in
any treasury obligations as a condition precedent to receiving any prepayment
premium.
(h)    Notwithstanding the foregoing, (i) at any time during the Extension Term,
Maker shall have the right to prepay the full principal amount of this Note and
all accrued but unpaid interest thereon as of the date of prepayment, without
prepayment premium thereon, and (ii) no prepayment premium shall be due in
connection with the application by Holder of any insurance proceeds or
condemnation awards to the principal balance of this Note, as provided in the
Deed of Trust, and (iii) Maker shall have the right to prepay the full principal
amount of this Note and all accrued but unpaid interest thereon as of the date
of prepayment, without prepayment premium thereon at any time during the six (6)
calendar month period immediately prior to the Earliest Call Option Repayment
Date, and at any time from and after the Earliest Call Option Repayment Date
until the Original Maturity Date.
6.    Payments. Whenever any payment to be made under this Note shall be stated
to be due on a Saturday, Sunday or public holiday or the equivalent for banks
generally under the laws of the State (any other day being a “Business Day”),
such payment may be made on the next succeeding Business Day.
7.    Default Rate.
(a)    The entire balance of principal, interest, and other sums due upon the
maturity hereof, by acceleration or otherwise, shall bear interest from the date
due until paid at the greater of (i) eighteen percent (18%) per annum, (ii) a
per annum rate equal to five percent (5%) over the prime rate (for corporate
loans at large United States money center commercial banks) published in The
Wall Street Journal on the first business day of each month, and (iii) a per
annum rate equal to five percent (5%) over the Original Interest Rate or the New
Rate, as applicable (the “Default Rate”); provided, however, that such rate
shall not exceed the maximum permitted by applicable state or federal law. In
the event The Wall Street Journal is no longer published or no longer publishes
such prime rate, Holder shall select a comparable reference.
(b)    If any payment under this Note is not made when due, interest shall
accrue on the entire principal balance on the Loan at the Default Rate from the
date such payment was due until payment is actually made.

7
DEN 97830029v6



--------------------------------------------------------------------------------




8.    Late Charges. In addition to interest as set forth herein, Maker shall pay
to Holder a late charge equal to four percent (4%) of any amounts due under this
Note in the event any such amount is not paid when due.
9.    Application of Payments. All payments hereunder shall be applied first to
the payment of late charges, if any, then to the payment of prepayment premiums,
if any, then to the repayment of any sums advanced by Holder for the payment of
any insurance premiums, taxes, assessments, or other charges against the
property securing this Note, if any, and any other costs and expenses incurred
by Holder in accordance with the Loan Documents (together with interest thereon
at the Default Rate from the date of advance until repaid), then to the payment
of accrued and unpaid interest, and then to the reduction of principal.
Notwithstanding the foregoing, for so long as any Event of Default is
continuing, Holder shall have the continuing exclusive right to apply any
payments received by Holder from or on behalf of Maker as Holder may elect
against the then due and owing obligations of Maker under this Note in such
order of priority or in such allocation as Holder may deem advisable in its sole
and absolute discretion.
10.    Immediately Available Funds. Payments under the Loan shall be payable in
immediately available funds without setoff, counterclaim or deduction of any
kind, and shall be made by electronic funds transfer from a bank account
established and maintained by Maker for such purpose.
11.    Security. This Note is secured by a Fee and Leasehold Deed of Trust,
Security Agreement, Fixture Filing, Financing Statement and Assignment of Leases
and Rents of even date herewith granted by Maker for the benefit of the named
Holder hereof (the “Deed of Trust”) encumbering certain real property and
improvements thereon and as more particularly described in such Deed of Trust
(the “Property”).
12.    Certain Definitions. Capitalized terms used herein and not otherwise
defined shall have the meanings set forth in the Deed of Trust.
13.    Event of Default. Each of the following events will constitute an event
of default (an “Event of Default”) under this Note and each other Loan Document,
and the occurrence of any “Event of Default” (as defined in any other Loan
Document) under any Loan Document shall constitute an Event of Default hereunder
and under each of the other Loan Documents:
(a)    any failure to pay when due any sum under this Note, including, without
limitation, any and all amounts due on any Call Option Repayment Date;
(b)    any failure of Maker or Recourse Carve-Out Guarantor to properly perform
any obligation contained herein (other than the obligation to make payments
under this Note) and the continuance of such failure for a period of thirty (30)
days following written notice thereof from Holder to Maker; provided, however,
that if such failure is curable but cannot be cured within such thirty (30) day
period, then, so long as Maker commences to cure such failure within such
thirty (30) day period and is continually and diligently attempting to cure to
completion, such failure shall not be an Event of Default unless such failure
remains uncured for ninety (90) days after such written notice to Maker; or

8
DEN 97830029v6



--------------------------------------------------------------------------------




(c)    if, at any time during the Extension Term, Gross Revenue for any calendar
month shall be less than ninety‑three percent (93%) of the amount of projected
Gross Revenue for such month set forth in the applicable Budget.
14.    Acceleration. Upon the occurrence of any Event of Default, the entire
balance of principal, accrued interest, and other sums owing hereunder shall, at
the option of Holder, become at once due and payable without notice or demand.
Upon the occurrence of an Event of Default described in Section 13(c) hereof,
Holder shall have the option, in its sole discretion, to either (a) exercise any
remedies available to it under the Loan Documents, at law or in equity, or
(b) require Maker to submit a new proposed budget for Holder’s approval. If
Holder agrees to accept such new proposed budget, then such budget shall become
the Budget for all purposes hereunder.
15.    Conditions Precedent. Maker hereby certifies and declares that all acts,
conditions and things required to be done and performed and to have happened
precedent to the creation and issuance of this Note, and to constitute this Note
the legal, valid and binding obligation of Maker, enforceable in accordance with
the terms hereof, have been done and performed and happened in due and strict
compliance with all applicable laws.
16.    Certain Waivers and Consents. Maker and all parties now or hereafter
liable for the payment hereof, primarily or secondarily, directly or indirectly,
and whether as endorser, guarantor, surety, or otherwise, hereby severally
(a) waive presentment, demand, protest, notice of protest and/or dishonor, and
all other demands or notices of any sort whatever with respect to this Note,
(b) consent to impairment or release of collateral, extensions of time for
payment, and acceptance of partial payments before, at, or after maturity,
(c) waive any right to require Holder to proceed against any security for this
Note before proceeding hereunder, (d) waive diligence in the collection of this
Note or in filing suit on this Note, and (e) agree to pay all costs and
expenses, including reasonable attorneys’ fees, which may be incurred in the
collection of this Note or any part thereof or in preserving, securing
possession of, and realizing upon any security for this Note.
17.    Usury Savings Clause. The provisions of this Note and of all agreements
between Maker and Holder are, whether now existing or hereinafter made, hereby
expressly limited so that in no contingency or event whatever, whether by reason
of acceleration of the maturity hereof, prepayment, demand for payment or
otherwise, shall the amount paid, or agreed to be paid, to Holder for the use,
forbearance, or detention of the principal hereof or interest hereon, which
remains unpaid from time to time, exceed the maximum amount permissible under
applicable law, it particularly being the intention of the parties hereto to
conform strictly to the laws of the State and Federal law, whichever is
applicable. If from any circumstance whatever, the performance or fulfillment of
any provision hereof or of any other agreement between Maker and Holder shall,
at the time performance or fulfillment of such provision is due, involve or
purport to require any payment in excess of the limits prescribed by law, then
the obligation to be performed or fulfilled is hereby reduced to the limit of
such validity, and if from any circumstance whatever Holder should ever receive
as interest an amount which would exceed the highest lawful rate, the amount
which would be excessive interest shall be applied to the reduction of the
principal balance owing hereunder (or, at Holder’s option, be paid over to
Maker) and shall not be counted as interest. To the extent permitted by
applicable law, determination of the legal maximum amount of interest shall at
all

9
DEN 97830029v6



--------------------------------------------------------------------------------




times be made by amortizing, prorating, allocating and spreading in equal parts
during the period of the full stated term of this Note, all interest at any time
contracted for, charged, or received from Maker in connection with this Note and
all other agreements between Maker and Holder, so that the actual rate of
interest on account of the indebtedness represented by this Note is uniform
throughout the term hereof.
18.    Non‑Recourse; Exceptions to Non‑Recourse. Nothing contained in this Note
or any of the other Loan Documents shall be deemed to impair or limit Holder’s
rights: in foreclosure proceedings or in any ancillary proceedings brought to
facilitate Holder’s foreclosure on the Property or any portion thereof or to
exercise any specific rights or remedies afforded Holder under any other
provisions of the Loan Documents or by law or in equity, subject to the
non‑recourse provisions set forth below; to recover under any guarantee given in
connection with the Loan; or to pursue any personal liability of Maker or any
Recourse Carve-Out Guarantor under the Environmental Indemnity Agreement, the
Certificate Concerning Plettner Ground Lease of even date herewith, or
Section 5.10 of the Deed of Trust. Except as expressly set forth in this
Section 18, the recourse of Holder with respect to the obligations evidenced by
this Note shall be solely to the Property, Chattels and Intangible Personalty
(as defined in the Deed of Trust) and any other collateral given as security for
the Loan:
(a)    Notwithstanding anything to the contrary contained in this Note or in any
Loan Document, nothing shall be deemed in any way to impair, limit or prejudice
the rights of Holder to collect or recover from Maker or Recourse Carve-Out
Guarantor: (i) damages or costs (including without limitation reasonable
attorneys’ fees) incurred by Holder as a result of waste by Maker or Operating
Lessee; (ii) any condemnation or insurance proceeds attributable to the Property
which were not paid to Holder or used to restore the Property in accordance with
the terms of the Deed of Trust or the Operating Lessee Deed of Trust; (iii) any
rents, profits, advances, rebates, prepaid rents, lease termination payments or
other similar sums attributable to the Property collected by or for Maker or
Operating Lessee (A) following an Event of Default (as defined in the Deed of
Trust) and not properly applied to the reasonable fixed and operating expenses
of the Property, including payments of this Note and other sums due under the
Loan Documents, or (B) to the extent not deposited in the Deposit Account
hereunder, or the “Deposit Account” as defined in and provided for in the Cash
Collateral Agreement, as and when required pursuant to this Note or the other
Loan Documents; (iv) any security deposits collected by or for Maker or
Operating Lessee and not applied in accordance with applicable leases; (v) the
amount of any accrued taxes, assessments, and/or utility charges affecting the
Property (whether or not the same have been billed to Maker or Operating Lessee)
that are either unpaid by Maker or advanced by Holder under the Deed of Trust or
Operating Lessee Deed of Trust; (vi) any sums expended by Holder in fulfilling
the obligations of Maker or Operating Lessee under any leases, permits, licenses
(including liquor licenses), management, franchise, branding or license
agreements or any other agreements affecting or relating to the Property or the
operation of the Property as a full-service hotel, except to the extent of any
of the foregoing accruing after the Termination Date; (vii) the amount of any
loss suffered by Holder (that would otherwise be covered by insurance) as a
result of Maker’s failure to maintain the insurance required under the terms of
any Loan Document and/or pay any deductible under any such insurance; (viii) any
damages or costs incurred by Holder as a result of any execution, amendment,
modification or termination of any lease (other than the Operating Lease) to any
tenant that at any time leases,

10
DEN 97830029v6



--------------------------------------------------------------------------------




together with its affiliates, an aggregate of 10,000 or more rentable square
feet at the Property (individually, a “Major Tenant”), or execution or
subsequent amendment, modification or termination of any lease for any space
currently occupied by any Major Tenant without the prior written consent of
Holder (ix) any sums expended by Holder in fulfilling the obligations of Maker
under or with respect to any Ground Lease, except to the extent of any of the
foregoing accruing after the Termination Date; (x) the amount of any loss
suffered by Holder as a result of Maker’s or Operating Lessee’s failure to
deposit, or to cause Maker’s or Operating Lessee’s respective agents and/or
property manager or managers to deposit, all amounts that are payable to Maker
or Operating Lessee under the Management Agreement into the Deposit Account,
(xi) damages or costs incurred by Holder as a result of any breach or violation
of Section 5.5 or 5.7 of the Deed of Trust or the Operating Lessee Deed of
Trust, and (xii) damages and costs (including without limitation reasonable
attorneys’ fees) incurred by Holder as a result of any unintentional
misrepresentation by Maker or Operating Lessee in connection with the Property,
the Loan Documents or the application made by Maker for the Loan.
(b)    The agreement set forth in the introductory paragraph of this Section 18
to limit the personal liability of Maker shall become null and void and be of no
further force and effect, and Maker and Recourse Carve-Out Guarantor shall be
personally liable for the obligations evidenced by this Note, in the event (i)
of any breach or violation of Section 5.4 of the Deed of Trust or the Operating
Lessee Deed of Trust; (ii) of any fraud or intentional misrepresentation by
Maker or Operating Lessee in connection with the Property, the Loan Documents or
the application made by Maker for the Loan, (iii) any misrepresentation
contained in that certain Certificate Concerning Plettner Ground Lease of even
date herewith delivered to Holder by Maker and Recourse Carve-Out Guarantor;
provided, however, that in the event that such misrepresentation arises by
reason of any breach or default under the Plettner Ground Lease (as defined in
such Certificate Concerning Plettner Ground Lease), and Maker cures such breach
or default within the cure periods provided in the Plettner Ground Lease, then
no misrepresentation shall be deemed to have occurred by reason of such breach
or default for the purposes of this Section 18); (iv) that Maker or Operating
Lessee forfeits the Property or Chattels or any portion of the Property or
Chattels due to criminal activity; (v) of any attempt by Maker, Operating Lessee
or Recourse Carve-Out Guarantor, or any other person directly or indirectly
responsible for the management of Maker or liable for repayment of Maker’s
obligations under the Loan (whether as maker, endorser, guarantor, surety,
general partner or otherwise) to materially delay any foreclosure against the
Property, Chattels and/or Intangible Personalty or any other exercise by Holder
of its remedies under the Loan Documents, unless such attempt is made in good
faith and on a sound legal and factual basis; (vi) any claim by Maker, Operating
Lessee, Recourse Carve-Out Guarantor, or any other person directly or indirectly
responsible for the management of Maker or liable for repayment of Maker’s
obligations under the Loan (whether as maker, endorser, guarantor, surety,
general partner or otherwise) that any provision of any Loan Document is invalid
or unenforceable in accordance with its terms to an extent that would preclude
any foreclosure or exercise of remedies by Holder; (vii) Maker or Operating
Lessee files a petition in bankruptcy, fails to oppose in good faith the entry
of an order for relief pursuant to any involuntary bankruptcy petition filed
against it or seeking any reorganization, liquidation, dissolution or similar
relief under the bankruptcy laws of the United States or under any other similar
federal, state or other statute relating to relief from indebtedness, or
consents to or colludes in the filing of any involuntary bankruptcy petition
against

11
DEN 97830029v6



--------------------------------------------------------------------------------




Maker or Operating Lessee; (viii) the appointment (other than by Holder) of a
receiver, trustee, or liquidator with respect to Maker or Operating Lessee or
the Property or any part thereof; (ix) of any execution, amendment, modification
or termination of any Ground Lease or the Operating Lease without Holder’s prior
written consent; (x) of any execution, amendment, modification or termination of
any Condominium Document or Master Association Document without Holder’s prior
written consent.
For the purposes of the foregoing, the “Termination Date” shall mean the earlier
of (i) the date that Maker tenders to Holder or Holder’s designee a deed-in-lieu
of foreclosure, subject to no title exceptions other than real estate taxes and
assessments, the Permitted Exceptions and such additional exceptions approved by
Holder pursuant to the Loan Documents or which are otherwise acceptable to
Holder in its reasonable discretion, together with such ancillary conveyances,
releases and other documentation that are customarily delivered in connection
with a deed-in-lieu transaction, all in form reasonably satisfactory to Holder,
and (ii) the date Holder, its affiliate, or any other party takes title to the
Property in connection with a foreclosure of the Deed of Trust. If Maker elects
to deliver a deed-in-lieu, Holder shall retain the right to determine whether to
accept such deed-in-lieu or to proceed with non-judicial or judicial foreclosure
proceedings and, upon Holder making such election, Maker shall execute and
deliver to Holder an appropriate deed-in-lieu or stipulation to foreclosure, as
Holder shall have elected; provided however, that if Holder chooses to proceed
with judicial or non-judicial foreclosure proceedings, the Termination Date
shall nonetheless be the earlier of the date specified in (i) and (ii) above,
provided further that if Maker thereafter fails to cooperate with Holder in
respect of Holder’s exercise of any and all remedies available at law or in
equity to Holder (including without limitation judicial or non-judicial
foreclosure), then the Termination Date shall be the date specified in (ii)
above.
19.    Severability. If any provision hereof or of any other document securing
or related to the indebtedness evidenced hereby is, for any reason and to any
extent, invalid or unenforceable, then neither the remainder of the document in
which such provision is contained, nor the application of the provision to other
persons, entities, or circumstances, nor any other document referred to herein,
shall be affected thereby, but instead shall be enforceable to the maximum
extent permitted by law.
20.    Transfer of Note. Holder may transfer or participate out this Note or any
portion thereof at any time in its sole discretion. Each provision of this Note
shall be and remain in full force and effect notwithstanding any negotiation or
transfer hereof and any interest herein to any other Holder or participant.
21.    Governing Law. Regardless of the place of its execution, this Note shall
be construed and enforced in accordance with the internal laws of the State of
Colorado, without regard to the conflicts of law principles of such State.
22.    Time of Essence. Time is of the essence with respect to all of Maker’s
obligations under this Note.
23.    Remedies Cumulative. The remedies provided to Holder in this Note, the
Deed of Trust and the other Loan Documents are cumulative and concurrent and may
be exercised

12
DEN 97830029v6



--------------------------------------------------------------------------------




singly, successively or together against Maker, the Property, and other
security, or any guarantor of this Note, at the sole and absolute discretion of
the Holder.
24.    No Waiver. Holder shall not by any act or omission be deemed to waive any
of its rights or remedies hereunder unless such waiver is in writing and signed
by the Holder and then only to the extent specifically set forth therein. A
waiver of one event shall not be construed as continuing or as a bar to or
waiver of any right or remedy granted to Holder hereunder in connection with a
subsequent event.
25.    Joint and Several Obligation. If Maker is more than one person or entity,
then (a) all persons or entities comprising Maker are jointly and severally
liable for all of the Maker’s obligations hereunder; (b) all representations,
warranties, and covenants made by Maker shall be deemed representations,
warranties, and covenants of each of the persons or entities comprising Maker;
(c) any breach, Default or Event of Default by any of the persons or entities
comprising Maker hereunder shall be deemed to be a breach, Default, or Event of
Default of Maker; and (d) any reference herein contained to the knowledge or
awareness of Maker shall mean the knowledge or awareness of any of the persons
or entities comprising Maker.
26.    WAIVER OF JURY TRIAL. MAKER HEREBY AGREES TO WAIVE TO THE FULLEST EXTENT
NOT PROHIBITED BY LAW, ITS RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING OUT OF: (A) THE LOAN OR THE PROPERTY, (B) THIS
NOTE, THE DEED OF TRUST, OR ANY OTHER LOAN DOCUMENT OR INSTRUMENT BETWEEN MAKER
AND HOLDER RELATING TO THIS NOTE, THE PROPERTY OR THE LOAN, OR (C) ANY DEALINGS
BETWEEN MAKER AND HOLDER RELATING TO THE SUBJECT MATTER OF THIS NOTE OR THE
LOAN. THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL
DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE CONTRACT CLAIMS,
TORT CLAIMS, ANTITRUST CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW
OR STATUTORY CLAIMS. MAKER HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS
REVIEWED THIS WAIVER WITH LEGAL COUNSEL OF ITS OWN CHOOSING, OR HAS HAD AN
OPPORTUNITY TO DO SO, AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS HAVING HAD THE OPPORTUNITY TO CONSULT WITH LEGAL COUNSEL. THIS
WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN
WRITING, AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS,
SUPPLEMENTS, OR MODIFICATIONS TO THIS NOTE OR ANY OTHER LOAN DOCUMENT. IN THE
EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS WRITTEN CONSENT TO A TRIAL
BY THE COURT WITHOUT A JURY TRIAL. THIS PROVISION IS A MATERIAL INDUCEMENT FOR
MAKER AND HOLDER TO ENTER INTO THE LOAN.
27.    WAIVER OF PREPAYMENT RIGHT WITHOUT PREMIUM. MAKER HEREBY EXPRESSLY WAIVES
ANY RIGHT IT MAY HAVE UNDER APPLICABLE LAW TO PREPAY THIS NOTE, IN WHOLE OR IN
PART, WITHOUT CHARGE, FEE OR PENALTY, UPON ACCELERATION OF THE MATURITY DATE OF
THIS NOTE, AND AGREES THAT,

13
DEN 97830029v6



--------------------------------------------------------------------------------




IF FOR ANY REASON A PREPAYMENT OF ALL OR ANY PART OF THIS NOTE IS MADE, WHETHER
VOLUNTARILY OR FOLLOWING ANY ACCELERATION OF THE MATURITY DATE OF THIS NOTE BY
HOLDER ON ACCOUNT OF THE OCCURRENCE OF ANY EVENT OF DEFAULT ARISING FOR ANY
REASON, INCLUDING, WITHOUT LIMITATION, AS A RESULT OF ANY PROHIBITED OR
RESTRICTED TRANSFER, FURTHER ENCUMBRANCE OR DISPOSITION OF THE PROPERTY OR ANY
PART THEREOF SECURING THIS NOTE, OR ANY PROHIBITED DIRECT OR INDIRECT INTEREST
IN MAKER, THEN MAKER SHALL BE OBLIGATED TO PAY, CONCURRENTLY WITH SUCH
PREPAYMENT, THE PREPAYMENT PREMIUM, IF ANY, PROVIDED FOR IN THIS NOTE (OR, IN
THE EVENT OF PREPAYMENT FOLLOWING ACCELERATION OF THE MATURITY DATE HEREOF WHEN
THIS NOTE IS CLOSED TO PREPAYMENT, AS PROVIDED IN THE DEED OF TRUST) AND ANY AND
ALL OTHER CHARGES AND FEES DUE UNDER THE LOAN DOCUMENTS. MAKER HEREBY DECLARES
THAT HOLDER’S AGREEMENT TO MAKE THE LOAN EVIDENCED BY THIS NOTE AT THE INTEREST
RATE AND FOR THE TERM SET FORTH IN THIS NOTE CONSTITUTES ADEQUATE CONSIDERATION,
GIVEN INDIVIDUAL WEIGHT BY MAKER, FOR THIS WAIVER AND AGREEMENT. FOR THE
AVOIDANCE OF DOUBT, NO PREPAYMENT PREMIUM SHALL BE PAYABLE AT ANY TIME
SUBSEQUENT TO THE DATE THAT IS SIX (6) MONTHS PRIOR TO THE EARLIEST CALL OPTION
REPAYMENT DATE OR DURING AN EXTENSION TERM WHETHER OR NOT FOLLOWING THE
ACCELERATION OF THE NOTE FOLLOWING AN EVENT OF DEFAULT.


28.    Attorneys Fees and Charges. If Holder refers this Note or any of the
other Loan Documents to any attorney for collection or seeks legal advice
following the occurrence of an Event of Default that has not been waived by
Holder expressly in writing, or if Holder is the prevailing party in any action
instituted on this Note, the Deed of Trust or any other Loan Document, or if any
other judicial or non-judicial proceeding is instituted by Holder or any other
person or entity (provided that with respect to any judicial or non-judicial
proceeding instituted by any other person or entity, either (A) such person or
entity shall consist of Maker or any Affiliate thereof, or (B) such proceeding
shall include Maker or any Affiliate thereof as a party thereto, and the facts
alleged, on the basis of which any cause of action or claim shall be asserted in
such proceeding, involve the action(s) or omission(s) on the part of Maker or
any Affiliate thereof under this Note or any other Loan Document), and an
attorney is employed by Holder to appear in any such action or proceeding, or in
any action that materially affects Holder’s interest in this Note or any
Property, or to seek appointment of a receiver, to reclaim, seek relief from a
judicial or statutory stay, sequester, protect, preserve or enforce Holder’s
interest in the Deed of Trust or any other security for this Note (including,
but not limited to, proceedings under federal bankruptcy law, in eminent domain,
under the probate code, on appeal (provided that for Holder to recover appeal
costs from Maker hereunder, Holder shall have to be judicially determined to be
a prevailing party in such appeal), in arbitration, or in connection with any
municipal, state or federal tax lien), then Maker and every endorser hereof and
every person who assumes the obligations evidenced by this Note or any of the
other Loan Documents jointly and severally promise(s) to pay third party
attorneys’ fees for services performed by Holder’s attorneys, and all costs and
expenses (including, without limitation, expert witness reasonable fees, costs
of exhibit preparation, document reproduction, postage, telecommunication
expenses and courier charges), incurred incident to such employment (provided,
however, that in

14
DEN 97830029v6



--------------------------------------------------------------------------------




any action commenced by Holder against Maker, such obligation to pay third party
attorneys’ fees shall only apply if Holder is the prevailing party in such
action). If such fees are not paid within five (5) Business Days after demand
therefor by Holder, all such costs and expenses shall bear interest at the
Default Rate and the repayment thereof shall also be secured by every instrument
securing the indebtedness evidenced hereby.
29.    Successors and Assigns. The covenants, terms and conditions contained in
this Note apply to and bind the heirs, successors, executors, administrators and
assigns of Maker.
30.    Notices. Notices and other communications to be delivered pursuant to the
provisions of this Note shall be delivered in accordance with the provisions for
delivery of notices set forth in the Deed of Trust. Notices and other written
communications hereunder shall be sent, in the case of Maker, to the address(es)
for delivery of notice to Trustor under the Deed of Trust, and, in the case of
Holder, to the address(es) for delivery of notice to Beneficiary under the Deed
of Trust.
31.    Notice of No Oral Agreements. IN ACCORDANCE WITH APPLICABLE LAW, THIS
NOTE, THE DEED OF TRUST AND ALL OF THE OTHER LOAN DOCUMENTS EVIDENCING, SECURING
OR PERTAINING TO ALL OR ANY PORTION OF THE INDEBTEDNESS AND THE OBLIGATIONS
REPRESENT THE FINAL AGREEMENT BETWEEN MAKER AND HOLDER AS TO THE SUBJECT MATTER
THEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF SUCH PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN SUCH PARTIES.


[BALANCE OF PAGE INTENTIONALLY LEFT BLANK]

15
DEN 97830029v6



--------------------------------------------------------------------------------




[SIGNATURE PAGE TO PROMISSORY NOTE]


IN WITNESS WHEREOF and intending to be legally bound, Maker has duly executed
this Note as of the date first above written.
MAKER:
CHSP DENVER LLC, a Delaware limited liability company
By: /s/ Graham Wootten    
Graham Wootten
Vice President and Secretary























































DEN 97830029v6

